Citation Nr: 0533707	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-34 455	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed 
prostatitis.  

2.  Entitlement to service connection for a claimed rash of 
the groin and/or body.  

3.  Entitlement to an initial rating in excess of 50 percent 
for the service-connected post-traumatic stress disorder 
(PTSD) for the period from August 13, 2003, through July 12, 
2005.  

4.  Entitlement to a rating in excess of 50 percent for the 
service-connected PTSD beginning on July 13, 2005, through 
the present.  

5.  Entitlement to an initial rating in excess of 70 percent 
for the service-connected PTSD for the period from July 13, 
2005, through the present.  

6.  Entitlement to a total rating due to unemployability 
cause by service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
He had service in the Republic of Vietnam, where his awards 
and decorations included the Combat Infantryman Badge.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions in December 2002 
and October 2003.  

In September 2005, the veteran had a videoconference hearing 
with the undersigned Veterans Law Judge.  

The issues of an increased rating in excess of 70 percent, 
effective on July 13, 2005, and a TDIU rating is addressed in 
the REMAND portion of this document and is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  The currently demonstrated prostatitis was first 
clinically reported many years after service; and there is no 
competent evidence of record that it is related to any 
genitourinary disorder in service or to the veteran's 
exposure to Agent Orange in the Republic of Vietnam.  

2.  The veteran's current tinea corporis and tinea cruris are 
shown as likely as not to have been first manifested in 
service.  

3.  From August 13, 2005, through July 12, 2005, the service-
connected PTSD, is shown to have been manifested by a 
dysphoric, constricted affect, very slow speech, a slow 
thought process, some psychomotor retardation, impaired 
concentration, inability to interpret proverbs, and only 
partial insight into his problems, has been productive of 
occupational and social impairment with reduced reliability 
and productivity.  

4.  Beginning on July 13, 2005, the service-connected PTSD, 
manifested primarily by a constricted affect, feelings of 
alienation, insomnia, anhedonia, aloofness, active avoidance 
of stimuli associated with his stressful experiences, 
intrusive recollections, distressing dreams, flashbacks, 
hypervigilance, and exaggerated startle response, has been 
productive of a disability picture that more nearly 
approximates that of occupational and social impairment in 
most areas of his life.  




CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by prostatitis is due to disease or injury that was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by tinea corporis and tinea cruris is 
due to disease or injury that was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  

3.  For the period from August 13, 2003, through July 12, 
2005, the criteria for the assignment of an initial rating in 
excess of 50 percent for the service-connected PTSD were not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.130 including Diagnostic Code (DC) 
9411 (2005).  

4.  Effective on July 13, 2005, the criteria for the 
assignment of a rating of 70 percent for the service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.7, 4.130 including DC 9411 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must ensure that VA has met its statutory duty to 
assist the veteran in the development of his claim.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

VA must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. 5103A.  

In particular, VA must notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In particular, the RO must ensure that the 
veteran has been notified of the following:  (1) the 
information and evidence not of record that is necessary to 
substantiate each of his specific claims; (2) the information 
and evidence that VA will seek to provide; (3) the 
information and evidence that the veteran is expected to 
provide; and (4) the need to furnish VA any evidence in his 
possession that pertains to any of his claims, i.e., 
something to the effect that he should give VA everything he 
has pertaining to his claims.  

By virtue of information contained in letters, dated in 
August 2002 and February 2003, the RO informed the veteran 
and his representative of the information and evidence needed 
to substantiate and complete a claim for VA benefits.  Such 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, the Statement of the Case (SOC), issued in January 
2003; and the Supplemental Statement of the Case (SSOC), 
issued in January 2004, notified the veteran and his 
representative of the evidence needed to establish the 
benefit sought, as will as his and VA's respective 
responsibilities regarding the acquisition of such evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  

Moreover, the Board is unaware of, and the veteran has not 
identified, any additional evidence, which is necessary to 
make an informed decision on the issues on appeal.  Thus, the 
Board believes that all relevant evidence that is available 
has been obtained.  

The evidence received in support of the veteran's appeal 
consists of the following:  the veteran's service medical and 
personnel records; records from L. D. R., M.D., reflecting 
the veteran's treatment from April 1976 through January 2003; 
records reflecting the veteran's treatment by the VA from 
July 1976 through January 2005; records reflecting the 
veteran's treatment at McLeod Regional Medical Center in 
March 1987 and April 2002; an April 1991 report of 
radiographic studies of the kidneys, urethra, and bladder; a 
record reflecting the veteran's treatment by F. T. B., M.D., 
in November 1998 and July 2003; reports from W. G. B., M.D., 
dated from February 2000 to January 2003; reports of 
examinations performed by the VA in September 2002, August 
2003, and February 2004; a statement (VA Form 21-4192) from 
the veteran's former employer, completed in November 2003; a 
statement received from the veteran's wife in January 2005; 
an article received in January 2005 concerning Agent Orange 
exposure; and a report reflecting the veteran's 
hospitalization from July to August 2005 at the VA Medical 
Center (MC) in Salisbury, North Carolina.  

Finally, the Board notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument on the veteran's behalf.  In 
this regard, the veteran had hearings in February and August 
2005 before a Decision Review Officer and before the 
undersigned Veterans Law Judge, respectively.  

Given the foregoing efforts to assist the veteran, further 
development of the case would serve no useful purpose.  
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
Factual Background with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426 (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran should be avoided).  

Therefore, there is no prejudice to the veteran due to a 
failure to assist him in the development of those claims.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(discussing prejudicial error).  Accordingly, the Board will 
proceed to the merits of the appeal.  


II.  The Facts and Analysis


A.  Service Connection

The veteran seeks service connection for prostatitis and skin 
disease.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  


i.  Prostatitis

During his hearings in February and September 2005 
videoconference, the veteran testified that his prostatitis 
was first manifested in service, primarily by a penile 
discharge and frequent urination and burning.  He maintained 
that such disorder was due, at least in part, to his exposure 
to Agent Orange in the Republic of Vietnam.  

Unless there is affirmative evidence to the contrary, a 
veteran, who served in Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975, and who developed 
certain diseases within a specific time frame after the last 
date on which he was exposed to Agent Orange in service, is 
presumed to have had such exposure.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(e) (2005).  Such diseases 
consist of chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  

A presumption of service connection for a particular 
disability based on exposure to Agent Orange does not attach, 
unless specifically so determined by the Secretary of the VA.  
See 59 Fed. Reg. 341 (1994); 61 Fed. Reg. 41,442 (1996); 64 
Fed. Reg. 59,232 (Nov. 2, 1999); and 67 Fed. Reg. 42,600 
(June 24, 2002).  That fact, however, does not preclude the 
veteran from showing a direct link between the disability in 
question and service.  See Combee v. Brown. 34 F.3d 1039, 
1042 (Fed. Cir. 1994).  

A review of the veteran's service medical records shows that, 
from March to May 1967, the veteran was treated for various 
genitourinary complaints, including urethral discharge, 
urinary frequency, voiding in small amounts, and dysuria.  

A gonococcal smear was positive, and the various diagnoses 
were urethritis, cystitis, and urinary tract infection.  

In any event, antibiotics were prescribed with good results; 
and there were no further genitourinary complaints in service 
and no findings of prostatitis.  

In fact; during his May 1968 separation examination, the 
veteran's genitourinary system was found to be normal.  

No further genitourinary complaints were recorded until April 
1976, when the veteran was seen by L. B. R., M.D., for 
urgency, dysuria, low back pain, occasional nausea, and 
premature ejaculation.  The diagnoses were those of probable 
urethritis and premature ejaculation.  

In December 1979, Dr. R. treated the veteran for complaints 
of decreased libido, occasional inability to ejaculate, 
suprapubic discomfort, inguinal discomfort and some mucoid 
urethral discharge.  The prostate gland was tender and boggy, 
and the diagnosis was that of prostatitis.  

Although the veteran has been treated for prostatitis on 
numerous occasions since 1979, there is no competent evidence 
on file that such disability is related to the veteran's 
genitourinary complaints in service or to his exposure to 
Agent Orange in the Republic of Vietnam.  

In this regard, the Board notes that prostatitis is not a 
disease which is presumed to be the result of Agent Orange 
exposure.  Although prostate cancer is such a disease, the 
evidence, including the report of an April 2002 biopsy, is 
completely negative for prostate cancer.  

In reviewing the record, the Board notes that the only 
reports that the veteran's prostatitis had its onset in 
service come from the veteran.  Indeed, during his September 
2005 videoconference hearing, he acknowledged that his 
doctors could not make such a statement.  

As a layman, the veteran is only qualified to report on 
matters which are capable of lay observation.  He is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Therefore, his opinion, without more, cannot be considered 
competent evidence of service connection.  Absent such 
evidence, service connection for prostatitis must be denied 
in this case.  


ii.  Skin Disease

A careful review of the record shows that it is negative for 
any complaints or clinical findings of skin disease of any 
kind prior to service.  However, in September 1966 and in 
August and November 1967, it was noted that the veteran had a 
rash, primarily affecting both legs and his groin.  In 
January 1968, pityriasis was also noted on the right front 
side of his abdomen.  

Although skin disease was not found during the veteran's 
service separation examination in May 1968, skin disease 
affecting his groin has been noted since at least December 
1980 (report of L. D. R., M.D.).  

Such disease has been associated with fungal involvement 
(see, e.g, the report of F. T. B., Ph.D., M.D., dated in 
November 1998).  More recent evidence also shows treatment 
for an eczematous rash in the veteran's axillary areas (F. T. 
B., Ph.D., M.D., dated in November 1998); a maculopapular 
rash over his trunk (W. G. B., M.D., dated in February 2000 
and March 2003); and dermatitis over his back (VA records 
reflecting the veteran's treatment in March and April 2002).  

Inasmuch as the veteran had diagnoses of skin disease in and 
after service, the veteran underwent a VA dermatologic 
examination in September 2002 to determine the nature and 
etiology of any skin disorder found to be present.  

Following that examination, the examiner concluded that the 
veteran probably had tinea corporis and tinea cruris as a 
result of poor hygiene associated with his service in 
Vietnam.  

There is no competent evidence to the contrary; and, 
therefore, the Board finds that service connection for tinea 
corporis and tinea cruris is warranted.  At the very least, 
the evidence with respect to that point is in relative 
equipoise.  Under such circumstances, all reasonable doubt is 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

In arriving at this decision, the Board notes that the VA 
examination also showed that the veteran had mild atopic 
dermatitis.  However, it did not identify that disorder as 
having had its onset in service; and indeed, the service 
medical records are negative for such a disorder.  


B.  Increased Rating for PTSD

Finally, the veteran seeks a rating in excess of 50 percent 
for his service-connected PTSD.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2005).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  

The RO's October 2003 decision on appeal, which granted 
service connection for PTSD was an initial rating award.  
When an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

The veteran's PTSD is rated in accordance with 38 C.F.R. 
§ 4.130, DC 9411.  A 50 percent rating is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A review of the evidence discloses that, since August 13, 
2003, the veteran has undergone two VA psychiatric 
examinations to evaluate the extent of his PTSD.  

The primary manifestations have been a dysphoric, constricted 
affect, very slow speech, a slow thought process, some 
psychomotor retardation, impaired concentration, inability to 
interpret proverbs, and only partial insight into his 
problems.  Following each examination, his assigned GAF was 
55, and the examiner stated that veteran experienced a 
moderate level of impairment due solely to PTSD.  

GAF stands for global assessment of functioning which under 
the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994) (DSM-IV) reflects the psychological, social, 
and occupational functioning of those with psychiatric 
disability on a hypothetical continuum of mental health-
illness.  The nomenclature in DSM IV has been specifically 
adopted by VA in the evaluation of mental disorders.  38 
C.F.R. § 4.125, 4.130 (2005).  

A GAF of 55-60 indicates moderate difficulty in social, 
occupational, or school functioning.  Carpenter v. Brown, 
240, 242 (1995).  A GAF of 50 is defined as 'Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social 
occupational, or school functioning (e.g. no friends, unable 
to keep a job)."  Richard v. Brown, 9 Vet. App. 266, 267 
(1996)).  A GAF of 40 signifies considerably greater 
occupational impairment than a GAF of 50.  Brambley v. 
Principi, 17 Vet. App. 20 (2003), (Steinburg, J., 
dissenting).  

Such findings are generally compatible with VA medical 
records which show that from August 2003 to January 2005, the 
veteran continued to receive treatment for PTSD.  

During that time, the primary manifestations were an anxious 
mood, constricted affect, impaired sleep, fatigue, 
flashbacks, and intrusive memories.  His GAF was generally no 
lower than 50 indicating no worse than a moderate level of 
disability.  Accordingly, a rating in excess of 50 percent 
was not warranted.  

On July 13, 2005, however, the veteran suffered a significant 
relapse, and at the urging of his outpatient therapist, was 
admitted to the PTSD unit of the VA Medical Center (MC) in 
Salisbury, North Carolina.  

Described as a loner, the primary manifestations of the 
veteran's PTSD continued to be a constricted affect, feelings 
of alienation, and insomnia.  He was anhedonic an aloof 
looking, and actively avoided stimuli associated with his 
stressful experiences.  

Nevertheless, he continued to experience recurrent intrusive 
recollections, distressing dreams, flashbacks, hypervigilance 
and exaggerated startle response.  

After 43 days of inpatient care, he successfully completed 
the inpatient PTSD program.  It was determined, however, that 
he continued to suffer from severe, chronic PTSD.  He was 
assigned a GAF of 35, it was noted that he was unemployable 
due to the persistent symptoms and frequent flare-ups 
associated with that disorder.  

The symptoms associated with the veteran's inpatient 
treatment more nearly approximate the criteria for a 70 
percent rating for PTSD.  At the very least, the evidence 
with respect to that point is in relative equipoise.  

Under such circumstances, all reasonable doubt is resolved in 
favor of the veteran.  Therefore, a 70 percent rating for the 
veteran's PTSD is warranted for the period beginning on July 
13, 2005.  To that extent, the appeal is granted.  

In arriving at this decision, the Board has applied the 
principles of "staged ratings" noted in Fenderson.  




ORDER

Service connection for prostatitis is denied.  

Service connection for tinea corporis and for tinea cruris is 
granted.  

An increased rating in excess of 50 percent for the service-
connected PTSD for the period from August 13, 2003, through 
July 12, 2005, is denied.  

An increased 70 percent rating for the service-connected 
PTSD, effective on July 13, 2005, is granted, subject to the 
law and regulations governing the award of monetary benefits.  



REMAND

The grant of a 70 percent rating for PTSD is not a full grant 
of benefits.  A 100 percent schedular rating is potentially 
applicable under 38 C.F.R. § 4.130; however, additional 
development of the record is warranted prior to consideration 
of such a rating.  

During his videoconference, the veteran continued to maintain 
that he was unemployable due to his service-connected 
disabilities, i.e., PTSD, currently evaluated as 70 percent 
disabling; otitis externa, evaluated as 10 percent disabling; 
and tinnitus, evaluated as 10 percent disabling.  

VA may grant a total rating for compensation purposes based 
on unemployability where the evidence shows that the veteran, 
by reason of his service-connected disabilities, is precluded 
from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

If there is only one such disability, it must be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent.  38 C.F.R. § 
4.16(a).  

During the course of the appeal (rating action, dated in June 
2004), the RO found that the veteran was not entitled to 
TDIU.  

The RO noted that the veteran did not meet the schedular 
criteria for such a rating under 38 C.F.R. § 4.16(a) (2005).  
The RO did not submit the case for extraschedular 
consideration because the evidence failed to show that he was 
unemployable.  

In light of the decision to increase the veteran's rating for 
PTSD to 70 percent, the veteran now meets the criteria to be 
considered for a TDIU under 38 C.F.R. § 4.16(a).  

After reviewing the record, the Board finds the question of 
entitlement to a TDIU inextricably intertwined with the issue 
of a rating in excess of 70 percent for PTSD.  As such, must 
be resolved along with the increased rating issue.  See, 
e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In light of the foregoing, an examination is warranted to 
determine whether the veteran is, in fact, unemployable as a 
result of service-connected disability.  

By a rating action in August 2004, the VA found the veteran 
incompetent due to memory loss.  

During the August 2003 VA psychiatric examination, the 
examiner stated that the memory loss could be due to PTSD or 
to cognitive impairment associated with dementia.  

VA outpatient treatment records, dated since August 2004, 
indicate that the veteran does not suffer from dementia.  
Moreover, during his hospitalization in July and August 2005, 
it was reported that he was cognitively intact and that his 
memory and recall were good.  

In August 2005, after the case was transferred to the Board, 
the report of the veteran's VA hospitalization from July to 
August 2005 was associated with the claims folder.  Although 
sufficient to support the Board's grant of a 70 percent 
schedular evaluation for PTSD, it has not yet been considered 
by the RO.

In light of the foregoing, additional development is 
warranted with respect to the issues of entitlement to a 
rating in excess of 70 percent for PTSD and entitlement to a 
TDIU.  Accordingly, the case is remanded for the following 
actions:

1.  The RO should undertake to schedule 
the veteran for a psychiatric examination 
to determine the extent of his service-
connected PTSD.  The examination must be 
performed by an examiner who has not 
examined the veteran previously.  All 
indicated tests and studies must be 
performed and any necessary consultations 
must be scheduled.  The claims file must 
be made available to the examiner for 
review, and the examiner must verify that 
the claims file has, in fact, been 
reviewed.  

In conducting the examination, the 
examiner must list/respond to the 
following:

a.  With respect to each of the 
symptoms identified in the criteria 
for evaluating mental disorders, 
38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005), the examiner must 
indicate whether such symptom is a 
symptom of the veteran's PTSD.  

b.  To the extent possible, the 
manifestations of the veteran's PTSD 
must be distinguished from those of 
any other psychiatric disorder found 
to be present.  

c.  The examiner must also provide a 
GAF based solely upon the PTSD and 
provide an explanation of the 
significance of the GAF score 
assigned.  

d.  The examiner must also provide 
an opinion concerning the degree of 
social and industrial impairment 
resulting from the service-connected 
PTSD, to include whether it is at 
least as likely as not that PTSD 
renders the veteran unable to obtain 
or maintain substantially gainful 
employment.  

The rationale for all opinions expressed 
must be provided.  

2.  When the action requested in 
paragraph 1 has been completed, the RO 
should undertake any other indicated 
development, and then adjudicate the 
issue of entitlement to a schedular 
rating in excess of 70 percent for PTSD, 
since July 13, 2005.  In so doing, 
consider all of the evidence of record, 
including, but not limited to, the 
evidence forwarded to the Board after the 
veteran's September 2005 videoconference.  
Also consider the potential for an 
extraschedular rating for PTSD under 
38 C.F.R. § 3.321 (2005).  If the 
veteran's combined schedular rating 
remains less than 100 percent, adjudicate 
the issue of entitlement to a TDIU.  See 
VAOPGCPREC 6-99 (A claim for a total 
disability rating based on individual 
unemployability for a particular service-
connected disability may not be 
considered when a schedular 100-percent 
rating is already in effect for another 
service-connected disability.)  If the 
veteran disagrees with the decision, 
issue him an SSOC and inform him of the 
requirements for perfecting his appeal.  


Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  



______________________________________________
STEVEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


